John D. Bennett, S.
This is an application by the executor of this estate for an order consenting to the transfer from the Supreme Court of a negligence action by her executor arising out of an automobile accident.
The applicant advances as arguments in favor of the transfer the advanced age of the beneficiary, the fact that much of the testimony is in deposition form, and the delay in settling the tax proceeding in the estate due to the pending action.
There are certain fundamental questions of policy involved above and beyond the immediate factors in this particular application. In spite of the increased work load arising from the rapid growth of Nassau County, the Surrogate’s Court has been able to keep its work up to date. This has been possible only because the Legislature in its wisdom has seen fit to relieve this court of the burden of the trial of automobile negligence cases.
The Supreme Court of Nassau County, in spite of the increase in the number of Justices in the Tenth District, is so overburdened that it is now five years behind in its trial of negligence cases. Should this court voluntarily assume a share of that burden, undoubtedly it too would be similarly in arrears in its work within a short space of time.
The arguments of the applicant for a speedy trial have considerable weight and merit. However, they should be addressed to the trial court in request for a preference rather than to this court on behalf of a transfer.
The automobile accident case is the problem child of the courts today. The Legislature has relieved this court of any paternal responsibility therefor. It will not voluntarily permit the litigants to leave that baby on its doorstep.
The application for a certificate is denied.